             Case 1:18-cv-22176-CMA Document 25 Entered on FLSD Docket 11/16/2018 Page 1 of 3




         L


                                                            PROVIDED TO AVON PARK
                                                           CORRECTIONAL INSTITUTION
                                          .                 On .. -    FOR MAILING
                                     ..   ,
                                                            BY ----!:::t-(.,~~.L.::::......4."""'-
/   ..
Case 1:18-cv-22176-CMA Document 25 Entered on FLSD Docket 11/16/2018 Page 2 of 3
                                                 r -


Case 1:18-cv-22176-CMA Document 25 Entered on FLSD Docket 11/16/2018 Page 3 of 3



                                      ---
                                      ----
                                        ----
                                      --::::--
                                      =:::
                                      -:::
                                      ::::-

                                      ...:..

                                       -:::--
                                      --
                                         -
                                      -::::::-
                                        ---
                                        U1
                                        !'-
                                        ()
                                        (J
